Exhibit 10.93

 



FORBEARANCE AGREEMENT

This Forbearance Agreement (this "Agreement") is entered into as of February 9,
2015 by and between John M. Fife, an individual ("Holder"), and mPhase
Technologies, Inc., a New Jersey corporation (the "Company").

A.              The Company previously sold and issued to St. George Investments
LLC, a Utah limited liability company (formerly known as St George Investments
LLC, an Illinois limited liability company) (“SGT”) that certain Convertible
Note dated September 13, 2011 in the original principal amount of $357,500.00
(subject to an increase to up to $557,500 upon the occurrence of certain events)
(the "Note") pursuant to that certain Securities Purchase Agreement dated
September 13, 2011 by and between Holder and the Company (the "Purchase
Agreement," and together with the Note and all other documents entered into in
conjunction therewith, the "Transaction Documents").

B.              Effective as of October 17, 2011, SGI assigned the Note and its
rights under all other Transaction Documents to Holder pursuant to a certain
Assignment of Convertible Note (the "Assignment").

C.              Following the Assignment, Holder and the Company entered into a
certain Standstill and Restructuring Agreement (the "Standstill Agreement")
pursuant to which Holder agreed to not convert a certain portion of the
outstanding balance of the Note into share's of the Company's Common Stock in
exchange for certain payments from the Company.

D.              The Company did not make such payments and Holder ultimately
filed a lawsuit against the Company in the Eastern Division of the Northern
District of Illinois in the United States District Court, Case No. 12-cv-9647
(the "Lawsuit").

E.               On December 15, 2014, Holder was granted summary judgment (the
"Judgment") in the Lawsuit and on January 28, 2015 a judgment was ordered
against the Company in the amount of $777,769.08 plus (i) pre-judgment interest
in the amount of 18% per annum compounding daily from May 31, 2012
("Pre-Judgment Interest"), (ii) post-judgment interest on such amount plus the
Pre-Judgment Interest at the rate provided by law from the date of the Judgment,
and (iii) attorneys' fees and costs in the amount of $288,031.57 (the "Judgment
Amount").

F.               Holder has agreed, subject to the terms, conditions and
understandings expressed in this Agreement, to refrain and forbear temporarily
from exercising and enforcing remedies against the Company with respect to the
Judgment as provided in this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.                Recitals and Definitions. Each of the parties hereto
acknowledges and agrees that the recitals set forth above in this Agreement are
true and accurate, are contractual in nature, and are hereby incorporated into
and made a part of this Agreement.

 



 

 

2.                Forbearance. Subject to the terms, conditions and
understandings contained in this Agreement, Holder hereby agrees to refrain and
forbear from exercising and enforcing its remedies pursuant to the Judgment or
under applicable laws related thereto for the period beginning on the date
hereof and ending on the date that the Company has paid to Holder (whether in
cash or pursuant to Conversions (as defined below) as set forth herein) an
amount equal to $1,003,942.81 plus accrued interest on the unpaid portion
thereof at the rate of 9% per annum (the "Forbearance Amount") accruing from the
date hereof until paid (the "Forbearance"). Any and all issuance or transfer
fees paid to the Company's transfer agent by Holder in connection with this
Agreement shall be added to and included as part of the Forbearance Amount and
shall accrue interest in the manner set forth above from the date paid by Holder
until paid by the Company.

3.                Monthly Payments. On February 15, 2015 the Company shall pay
$15,000 cash to Holder (the "Initial Cash Payment"), and thereafter on or before
the 15th day of each month thereafter the Company agrees to pay to Holder the
following amounts (the "Monthly Cash Payments"): $30,000.00 per month for the
first six (6) Monthly Cash Payments; $35,000.00 per month for the second six (6)
Monthly Cash Payments; and $50,000.00 per month thereafter until the Forbearance
Amount has been paid in full.

4.                Conversions; Conversion Limitations.

(a)                Conversions. If the Company fails to make any of the Monthly
Cash Payments in cash as set forth in Section 3 above, Holder shall have the
right at any time until the Forbearance Amount has been paid in full, at its
election and in its sole discretion, to convert (each such instance, a
"Conversion") all or any part of the Conversion Eligible Amount (as defined in
Section 4(c) below) into shares ("Conversion Shares") of fully paid and
non-assessable common stock, $0.001 par value per share ("Common Stock"), of the
Company as per the following conversion formula: the number of Conversion Shares
equals the amount being converted (the "Conversion Amount") divided by the
Conversion Price (as defined below). Holder may initiate a Conversion by
delivering a Conversion notice in a form reasonably acceptable to Holder (a
"Conversion Notice") to the Company by any method of Holder's choice (including
without limitation fax or email). The Company shall deliver all Conversion
Shares to Holder in accordance with Section 4(b) below within three (3) Trading
Days (as defined below) of Holder's delivery of a Conversion Notice to the
Company. For purposes hereof, the term "Conversion Price" means 80% multiplied
by the average of the three (3) lowest intra-day trade prices of the Common
Stock, as reported by Bloomberg, in the twenty (20) Trading Days immediately
preceding the applicable date of measurement. For purposes hereof, the term
"Trading Day" means any day on which the Common Stock is traded or tradable for
any period on the Common Stock's principal market, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

 

2

 

(b)               Delivery of Conversion Shares. On or before the close of
business on the third (3rd) Trading Day following the date of delivery of a
Conversion Notice (the "Delivery Date"), the Company shall, provided it is DWAC
Eligible (as defined below) at such time, deliver or cause its transfer agent to
deliver the applicable Conversion Shares electronically via DWAC (as defined
below) to the account designated by Holder in the applicable Conversion Notice.
If the Company is not DWAC Eligible, it shall deliver to Holder or its broker
(as designated in the Conversion Notice), via reputable overnight courier, a
certificate representing the number of shares of Common Stock equal to the
number of Conversion Shares to which Holder shall be entitled, registered in the
name of Holder or its designee. For the avoidance of doubt, the Company has not
met its obligation to deliver Conversion Shares by the Delivery Date unless (i)
the Conversion Shares or certificate(s) representing the Conversion Shares have
been cleared and approved for public resale by the compliance departments of
Holder's brokerage firm and the clearing firm servicing such brokerage, (ii) the
Conversion Shares are held in the name of the clearing firm servicing Holder's
brokerage firm and have been deposited into such clearing firm's account for the
benefit of Holder, and (iii) the Company's Common Stock has not had an intraday
or closing bid price of less than $0.0001 at any time during the thirty (30)
Trading Days prior to the Delivery Date. For purposes hereof, “DTC” means the
Depository Trust Company. For purposes hereof, the term “DWAC” means the DTC's
Deposit/Withdrawal at Custodian service. For purposes hereof, the term "DWAC
Eligible" means that (i) the Company's Common Stock is eligible at DTC for full
services pursuant to DTC's operational arrangements, including without
limitation transfer through DTC's DWAC system, (ii) the Company has been
approved (without revocation) by the DTC's underwriting department, (iii) the
Company's transfer agent is approved as an agent in the DTC/FAST Program, (iv)
the Conversion Shares are otherwise eligible for delivery via DWAC; (v) the
Company has previously delivered all Conversion Shares to Lender via DWAC; and
(vi) the Company's transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

(c)              Conversion Eligible Amount. For purposes hereof, the term
"Conversion Eligible Amount" means (i) the aggregate of all Unpaid Monthly Cash
Payments (as defined below), less (ii) the aggregate of all Conversion Amounts
that have been converted and for which Holder has received the applicable
Conversion Shares in accordance with Section 4(b) above. For purposes hereof,
the term "Unpaid Monthly Cash Payment" means the amount of any Monthly Cash
Payment the Company fails to pay to Holder on or prior to its applicable due
date.

5.                Failure to Comply. The Company understands that the
Forbearance and all other obligations, restrictions, and limitations of or on
Holder hereunder shall terminate immediately upon the occurrence of any breach
of this Agreement. In any such case, Holder may seek all recourse available to
him under the terms of the Judgment, this Agreement, or applicable law following
any breach, including without limitation enforcing the Judgment for the full
Judgment Amount (less the sum of any payments made to Holder hereunder, which
shall be credited against the Judgment Amount in such event). To avoid any
doubt, (a) the Company's failure to make a Monthly Cash Payment when due shall
not be deemed a default hereunder only so long as the Company delivers all
Conversion Shares in accordance with Section 4 above, and (b) the Company's
failure to make the Initial Cash Payment when due or the Company's failure to
deliver Conversion Shares in accordance with Section 4 above shall in each case
constitute a breach of this Agreement.



3

 

6.                Share Reserve. As an additional condition to Holder's
agreement to enter into this Agreement, the Company agrees to initially reserve
out of its authorized and unissued Common Stock for Conversions under this
Agreement 1,000,000,000 shares of Common Stock for the benefit of Holder (the
"Share Reserve") on or before the date that is five (5) Trading Days from the
date hereof. The Company shall file a proxy no later than June 1, 2015. The
Company covenants and agrees to hold the Company's next shareholder meeting (the
"Shareholder Meeting") no later than 45 days after the SEC approves a Definitive
Proxy allowing the Company to have a Shareholder meeting to increase its current
authorized shares of Common Stock. The Company covenants and agrees, within ten
(10) Trading Days following the Shareholder Meeting, to increase the Share
Reserve to an amount equal to the greater of (a) 2,000,000,000 shares of
authorized and unissued Common Stock, or (b) a number of shares of Common Stock
equal to the then-current Forbearance Amount divided by the thirty (30)-day
trailing average volume weighted average price of the Common Stock. Finally,
prior to the Shareholder Meeting, any Conversion Shares issued to Holder may be
issued from the Share Reserve (provided, however, that notwithstanding any other
provision contained herein, the Company agrees that if the Share Reserve has not
been increased as required in the immediately preceding sentence before the
Share Reserve is exhausted or depleted, such will be deemed a breach of this
Agreement). However, following the Shareholder Meeting, the Company shall
require its transfer agent to issue shares of Common Stock pursuant hereto to
Holder out of the Company's authorized and unissued shares, and not the Share
Reserve, to the extent shares of Common Stock have been authorized, but not
issued, and are not included in the Share Reserve. Following the Shareholder
Meeting, the transfer agent shall only issue shares out of the Share Reserve to
the extent there are no other authorized shares available for issuance and then
only with Holder's written consent.

7.                  Transfer Agent Letter. In furtherance of the Company's
obligations set forth in Section 6 above, the Company covenants and agrees to
execute and deliver to its transfer agent on the date hereof a letter (the "TA
Letter"), in a form acceptable to Holder in his sole discretion, instructing its
transfer agent to establish the Share Reserve and to deliver Conversion Shares
to Holder as set forth in Section 4 above. Company further acknowledges and
agrees that it shall be a condition precedent to Holder's obligations hereunder
that the Company execute such TA Letter and that the Company's transfer agent
acknowledges such TA Letter in writing. The Company further acknowledges and
agrees that it will not cause or permit a change in its transfer agent after the
date hereof without first (i) obtaining the prior written consent of the Holder
or (ii) executing and causing such subsequent transfer agent to execute a
transfer agent letter in favor of the Holder substantially similar to the TA
Letter, which letter must instruct such subsequent transfer agent to establish
the Share Reserve and to deliver Conversion Shares to Holder as set forth in
Section 4 above.

8.                  Representations, Warranties and Agreements. In order to
induce Holder to enter into this Agreement, the Company, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows:

(a)          The Company has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent or approval of the Company, and no consent, approval, filing
or registration with or notice to any governmental authority is required as a
condition to the validity of this Agreement or the performance of any of the
obligations of the Company hereunder.



4

 

(b)          Except as expressly set forth in this Agreement, the Company
acknowledges and agrees that neither the execution and delivery of this
Agreement nor any of the terms, provisions, covenants, or agreements contained
in this Agreement shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of the Company under the terms of
the Judgment or applicable law related thereto.

9.              Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

10.            Attorneys' Fees. In the event of any arbitration or action at law
or in equity to enforce or interpret the terms of this Agreement, the parties
agree that the party who is awarded the most money shall be deemed the
prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys' fees and expenses paid by
such prevailing party in connection with the arbitration, litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses. Nothing herein shall restrict or
impair an arbitrator's or a court's power to award fees and expenses for
frivolous or bad faith pleading.

11.            Entire Agreement. This Agreement and all other documents referred
to herein, supersede all other prior oral or written agreements between the
Company, Holder, its affiliates and persons acting on its behalf with respect to
the matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Holder nor the Company makes any representation, warranty,
covenant or undertaking with respect to such matters. Notwithstanding the
foregoing, nothing herein shall alter or modify the Judgment or Holder's rights
thereunder, except that Holder agrees to grant the Forbearance for so long as
the Company does not breach (as determined in Holder's sole discretion) any of
its obligations set forth herein and nothing herein shall alter, modify, waive
or terminate any right of Holder under applicable law to execute on any assets
of the Company or otherwise seek to enforce Holder's rights pursuant to the
Judgment.

12.            Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties.

13.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Holder hereunder may be assigned by Holder to a
third party, including its financing sources, in whole or in part. The Company
may not assign this Agreement or any of its obligations herein without the prior
written consent of Holder.

14.            Time of Essence. Time is of the essence of this Agreement.



5

 

 

15.            Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above. 

 

  COMPANY:       MPHASE TECHNOLOGIES, INC.         By: /s/ Martin Smiley   Name:

Martin Smiley

  Title: EVP         HOLDER:         /s/ John M. Fife   John M. Fife, an
individual



 

7

 

